812 F.2d 1406
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gedar HARMON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-5176.
United States Court of Appeals, Sixth Circuit.
Jan. 21, 1987.

Before MERRITT, WELLFORD and NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff appeals from an order of the district court affirming the decision of the Secretary of Health and Human Services, which denied plaintiff's application for social security disability benefits.


2
It was plaintiff's burden to establish an inability to engage in any substantial, gainful activity by reason of a medically determinable physical or mental impairment.  The findings of the Secretary, as to any fact, if supported by substantial evidence, are conclusive.   Haynes v. Secretary of Health and Human Services, 734 F.2d 284 (6th Cir.1984).


3
Accordingly, since plaintiff disputes the Secretary's findings, the standard to be applied in our review of the Secretary's decision is the same as that which the district court was required to apply--whether the decision of the Secretary is supported by substantial evidence.


4
It is not for us to reweigh the evidence de novo with a mind to substituting our view of the evidence for that taken by the Secretary, should we disagree with her conclusion.  Instead, we are to examine the evidence with a mind to determining whether the Secretary's conclusion is rational, in the sense that it is supported by the kind of relevant evidence which a reasonable mind might accept as adequate to support a conclusion.  Having done so, we conclude that the evidence set out and relied upon by the magistrate in his proposed memorandum and order, subsequently adopted by the district court, is sufficient to warrant a reasonable mind in arriving at the same conclusion as did the Secretary.


5
Because we conclude that the Secretary's decision is supported by substantial evidence, we affirm the order of the district court.